Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference letters “Y” and “N” illustrated at step 311 of Fig. 3 and at step 411 of Fig. 4 are not consistently with what disclosed in the specification and recited in the claim.   The reference letters “Y” and “N” should be switched from each other by changing “N” to “Y” and  changing “Y” to “N”.  Alternatively, Figs. 3 and 4 can be corrected by replacing the sign “ ≤ ” in step 311 of Fig. 3 and in step 411 of Fig. 4 with  “ ≥ ”.  Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.
Claims 1-15 are allowable over the prior art of record because the prior art of record including US 9,173,020 as the closest prior art, which is directed to a similar concept of the claimed invention, mainly includes an electronic device (see Fig. 3 and 11) comprising: a speaker (SK); an amplifier (AMP) connected to the speaker through a first electrical path; and at least one processor (21, 27) electrically connected to the amplifier, wherein the at least one processor (63)is configured to: provide a first audio signal to the speaker through the amplifier; output the first audio signal through the speaker when the audio signal detected as a small signal (column 6, lines 53-67); and control to output audio signal based on a temperature value (column 5, lines 49-61).   However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fail to include the following claimed features.
           Claimed features comprising: at least one processor configured to: provide a first audio signal set to a first volume level to the speaker through the amplifier; output the first audio signal at the first volume level through the speaker when the first volume level is less than a prespecified first value; and control a volume level of the first audio signal based on a temperature value of the speaker estimated from the first audio signal when the first volume level is equal to or greater than the first value, as recited in claim 1. 
           Claimed features comprising:  at least one processor configured to: output the audio signal at the volume level through the speaker when the volume level falls within a prespecified first range; estimate a temperature of the speaker using a voltage value or a current value of the audio signal input to the speaker when the volume level falls within a second range greater than the first 
             Other references of the record are also directed to a similar concept of the claimed invention, but none of them teaches nor fairly suggest any features or obvious improvement that is directed/related to the claimed features identified above as the difference between the closest prior art and the claimed invention in order to be relied upon to modify the closest prior art to derive the claimed inventions as recited in claims 1 and 14.  Therefore, claims 1 and 14 are allowable over the prior art of record, and claims 2-13 and 15 are also allowable over the prior art of record with their respective base claim.
                                                                     Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound processing system having a speaker connected to an amplifier to output sound; a signal processing unit to process input sound signal and supply the processed sound signal to the amplifier; and  a temperature detection unit to detect a temperature of the speaker and supply the detected temperature to the processing unit to control the sound level of the sound signal.
 Conclusion
This application is in condition for allowance except for the matters of the drawings as being objected  in the above objection.   
 Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG V TRAN/Primary Examiner, Art Unit 2688